Citation Nr: 1430059	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-12 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, including as secondary to service-connected residuals of right ankle peroneal tendon exploration with stabilization.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active air duty from May 1994 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  As discussed below, the Board previously remanded this case for additional development in February 2013 and July 2013.

The Veteran testified before the undersigned Veterans Law Judge during an October 2012 Travel Board hearing.  A transcript is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA general examination in December 2008 regarding the nature and etiology of any right knee disability.  The December 2008 VA examiner found he had no right knee disability; however, during his October 2012 Travel Board hearing, the Veteran reported having undergone surgery on his right knee.  In February 2013 the Board remanded for records of the surgery and a new VA examination, but the Veteran failed to report to the scheduled VA examination.  Soon after the scheduled April 2013 VA examination, however, the Veteran submitted a statement that he would be out of the country for the next year, but would be returning in August 2013 for one month.  In July 2013 the Board again remanded for the same records and VA examination, which was then scheduled for October 2013 and cancelled for failure to report.  An internal note in the Veteran's VBMS claims file, however, confirms the Veteran's November 2013 report that in September 2013 he had called to inform VA that he would be out of the country at the time of the scheduled VA examination.  Given the Veteran's efforts to keep the RO informed of his availability, he should be given another opportunity to present for an examination to reconcile the etiology of any right knee disability. 

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should send the Veteran the notice required for secondary service connection claims.

2. Second, obtain any outstanding records, including from VA, any Air Force medical treatment locations, Florida Sportsmedicine and Orthopaedics, and Southwest Florida Surgery Center dated since February 2010.  

3. Third, after the relevant treatment records have been associated with the claims file, schedule the Veteran for an examination by an appropriate examiner regarding the nature and etiology of any right knee disability. (If it is determined that he has relocated outside the United States, appropriate efforts should be made to schedule him for an examination abroad.)  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file.

The examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any right knee disability present at any point after the Veteran's June 2008 claim, including any Baker's cysts or degenerative joint disease, is etiologically related to his active service, to include right ankle surgery in March 2005;

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any right knee disability present at any point after the Veteran's June 2008 claim, including any Baker's cysts or degenerative joint disease, is proximately due to the Veteran's service-connected residuals of right ankle peroneal tendon exploration with stabilization; 

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any right knee disability present at any point after the Veteran's June 2008 claim, including any Baker's cysts or degenerative joint disease, is chronically aggravated (worsened beyond its natural progression) by the Veteran's service-connected residuals of right ankle peroneal tendon exploration with stabilization.

Please provide the basis for any diagnosis and a complete medical rationale for any opinions.  If medical literature is used, please provide a citation.

Any opinions MUST consider the Veteran's reports regarding the onset and duration of his symptoms, including:  (i) his September 2007 report during a Medical Evaluation Board Review of sometimes having right knee pain when he had right ankle pain; (ii) his report during his October 2012 Travel Board hearing that he had surgery on his right knee in January 2010; (iii) his report during his October 2012 Travel Board hearing that he had not sought treatment for his right knee until September 2009 because pain medications he took for his right ankle had helped his right knee.

The examiner MUST also consider:  (i) the Veteran's assertion during his October 2012 Travel Board hearing that a physician told him that he had degenerative joint disease in his right knee that was most likely due to his right ankle surgery and subsequent changes in his gait; (ii) the Veteran's assertion during his October 2012 Travel Board hearing that changes in his gait due to his right ankle caused or aggravated a right knee disability; and, (iii) a medical examiner's statement in a May 2008 Medical Retirement Physical that complaints of joint pain, including right knee pain, were likely sequelae from prior ankle pain.

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



